Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 8-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 11, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rozantsev (NPL Doc, “On rendering synthetic images for training an object detector”).

As per claim 1, Rozantsev teaches the claimed:
1. A visual simulation system, comprising: 
a non-transitory computer-readable memory that stores computer-executable instructions; and one or more processors, individually or collectively, configured to access the memory and execute the computer-executable instructions (Rozantsev is a computer-based system.  Thus, some of type of non-transitory computer readable memory, instructions, and processors would have to be present in order for the system to function and run as described by the reference.  For example, in order for the processor to access the numerical values stored in the memory to perform the computations to produce the images as described in the abstract) to: 
generate visual data of a virtual environment obtained by a simulated visual sensor associated with a simulated movable object (In section 4, 1st and 2nd paragraphs “To optimize the pose and capture parameters in Ѳ, we rely on a small set of real images of the target object, together with the corresponding images of the background without the target.  Starting from a background image on which we render the CAD model of the target object, we optimize the rendering parameters to reproduce the corresponding real image” and in section 3, 2nd paragraph “… we then compute 5 pose parameters that include 3 orientations … and 2 translations”.
 In this instance, the rendered image of the CAD model of the target object corresponds to the claimed generate visual data of a virtual environment.  It is obtained by a simulated visual sensor because it is simulating a captured image using the pose and capture parameters Ѳ.  Thus, it is simulating the camera visual sensor associated with simulate a moving UAV (movable object).  Figures 5 and 6 show examples of simulating camera images with a simulated UAV or movable object); 
obtain one or more parameters of a physical visual sensor corresponding to the simulated visual sensor, the one or more parameters comprising a noise-related parameter (In section 1, 5th paragraph “to choose the image synthesis parameters to match the behavior of real-world cameras in the presence of noise”.  Also in section 3, 3rd paragraph where they mention “Random Noise (RN) … This is controlled by the standard deviation σn of the Gaussian distribution used to generate the noise.”); and 
transform the generated visual data to simulate an effect of the one or more parameters (This is taught in figure 2 where post-processing effects are added to the rendered CAD model image (the generated visual data).  Thus, these post-processing effects transform the generate visual data to simulate an effect of the one or more parameters.  These effects include boundaries blurring, motion blurring, random noise, and diffuse coefficient of material variation).

As per claim 7, Rozantsev teaches the claimed:
7. The system of claim 1, wherein: the noise-related parameter comprises a noise value (Rozantsev teaches that the actual noise values come from the Gaussian distribution, e.g. in section 3, 3rd paragraph under the section titled “Random Noise (RN)” they recite: “To simulate this effect we simply add independent Gaussian noise to the pixel intensities … This is controlled by the standard deviation σn of the Gaussian distribution used to generate the noise”); and to transform the generated visual data to simulate the effect of the one or more parameters, the one or more processors are, individually or collectively, configured to access the memory and execute the computer-executable instructions to: obtain a simulated pixel value for each pixel of the simulated visual data; and add the noise value to the simulated pixel value to obtain a transformed pixel value, wherein the transformed visual data comprises the transformed pixel value (In section 3, 3rd paragraph where random noise is added to each pixel in the post-processing stage (transforming step), e.g. under the section titled “Random Noise (RN)” they recite: “… To simulate this effect we simply add independent Gaussian noise to the pixel intensities”.  Rozantsev teaches that the actual noise values come from the Gaussian distribution, e.g. in section 3, 3rd paragraph under the section titled “Random Noise (RN)” they recite: “To simulate this effect we simply add independent Gaussian noise to the pixel intensities … This is controlled by the standard deviation σn of the Gaussian distribution used to generate the noise”.  As mentioned above for claim 1, the memory and processor would have to be used in the process of manipulating and calculating values during processing since Rozantsev is running on a computer).

As per claims 11 and 16, these claims are similar in scope to limitations recited in claims 1 and 7, respectively, and thus are rejected under the same rationale.

As per claim 20, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rozantsev in view of Steinert et al. (NPL “General Spectral Camera Lens Simulation”).



As per claim 2, Rozantsev alone does not explicitly teach the claimed limitations.
However, Rozantsev in combination with Steinert teaches the claimed:
2. The system of claim 1, wherein: the simulated visual sensor includes a simulated lens corresponding to a physical lens of the physical visual sensor (Please see Steinert in the abstract where they refer to “We present a camera lens simulation model capable of producing advanced photographic phenomena” and in section 1, 1st paragraph where they refer to: “… To include these effects realistically in computer graphics, light transport has to be simulated as if there was a real camera lens forming the image.  To search for new realistic approximations or to validate existing ones, a reference simulation is needed which behaves like a real optical device”); 
the one or more parameters comprise at least one of a focal length of the physical lens (Steinert in section 3.4.1 using term “f” in equation 5 and text below which refers to “… effective focal length of the lens system f”), a distortion angle of the physical lens (Steinert at the end of section 3.3 “… Field curvature is the obvious consequence of using spherical surfaces … Distortion arises with marginal rays, becoming more or less magnified, and thus introducing either inward pincushion distortion or out-ward barrel distortion”), or a refractive index of the physical lens (Steinert in figure 6 and Steinert in the text in section 3.4.2, 1st paragraph “… Light travelling from one medium to another will, however, be partially reflected. The amount of reflected light depends on the index difference” and the caption in figure 3 3 refers to “… Gaussian refraction (dashed) and Snell’s refraction”); and 
the one or more processors are, individually or collectively, configured to access the memory and execute the computer-executable instructions to transform the generated visual data to simulate the at least one of the focal length of the physical lens, the distortion angle of the physical lens, or the refractive index of the physical lens (Steinert in section 4.1, 1st paragraph “The  new  setting  presented  in  this  paper  combines  several well-understood concepts to yield a rendering system capable  of  accepting  a  real  lens  design” where the real lens design includes to simulate the at least one of the focal length of the physical lens, the distortion angle of the physical lens, or the refractive index of the physical lens.  Steinert in section 4.1, 1st paragraph indicates the generated visual data for the rays is transformed by the lens model, e.g. they refer to: “… Basic  implementation ideas are adopted from [KMH95]. Continuous spectral path evaluation was added to obtain chromatic artefacts. Spherical  caps  were  chosen  as  analytic  description  for  the  lens design. All ray generation is isolated in a lens tracing kernel which is just used when trigger surfaces in front or in the end are hit … The aperture is described by the geometry of the opening. Scaling allows for setting any desired f-number” and Steiner in section 3.3, 1st paragraph “In the lens, the varying thickness and incident angle due to the spherical surface causes a changing optical path length with varying ray height h (see Figure 3)”.  In this instance, the changing of the optical path length and directions makes up the transformation of the generated visual data from the rays.  
Steinert makes reference to using a processing at the end of the caption in figure 18 where they recite: “… machine was an 8-Core 2.5 GHz Intel Xeon E5420”.  Steinert’s processor would have to be able to access memory values stored in the memory in some manner in order to perform the optical simulations as mentioned by the reference).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the simulated lens as taught by Steinert with the system of Rozantsev in order to provide more realistic renderings of images because the simulated lens more closely resembles the actual behavior of a real-world lens (abstract of Steinert).  Thus, this helps Rozantsev with generating more realistic training examples because the rendered data has effects that more closely mimic those present in real-world lenses.


As per claim 3, Rozantsev alone does not explicitly teach the claimed limitations.
However, Rozantsev in combination with Steinert teaches the claimed:
3. The system of claim 1, wherein: the simulated visual sensor includes a simulated detector corresponding to a physical detector of the physical visual sensor (Please see Steinert in the abstract where they refer to “We present a camera lens simulation model capable of producing advanced photographic phenomena” and in section 1, 1st paragraph where they refer to: “… To include these effects realistically in computer graphics, light transport has to be simulated as if there was a real camera lens forming the image.  To search for new realistic approximations or to validate existing ones, a reference simulation is needed which behaves like a real optical device”); 
the one or more parameters comprise a size of the physical detector (Please see Steinert in section 3.4.1 in equation (5) and the text above which recites: “The size of the aperture is expressed by the photographic f-number (normally written as f/N”.  Other size parameters include the lens thickness, surface curvature including radius, and lens design, e.g. please see Steinert in section 3.4, 2nd paragraph and section 3.3, last paragraph); and 
the one or more processors are, individually or collectively, configured to access the memory and execute the computer-executable instructions to transform the generated visual data to simulate the size of the physical detector (Please see Steinert in figures 11 and 13 and in section 4.2, 2nd paragraph where lens tracing occurs to transform the ray data (generated visual data) to simulate the size of the physical detector (size of the real world camera lens).  For example, the comparison between figures 11 and 13 show how the size of the lenses is simulated by how the rays are traced through the lens.  The caption of figure 18 in Steinert teaches that they use a computer to implement their system, e.g. they refer to using an “…8-Core 2.5 GHz Intel Xeon E5420”.  Steinert would have to access the memory at some point with their processors in order to perform the simulations and calculations as mentioned by the reference).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the to use the simulated visual sensor as taught by Steinhert with the system of Rozantsev.  The motivation of claim 2 is incorporated herein.

As per claims 12 and 13, these claims are similar in scope to limitations recited in claims 2 and 3, respectively, and thus are rejected under the same rationale.


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rozantsev in view of Liu et al. (NPL Doc, “A Method for UAV Real-Time Image Simulation Based on Hierarchical Degradation Model”).

As per claim 4, Rozantsev alone does not explicitly teach the claimed limitations.
However, Rozantsev in combination with Liu teaches the claimed:
4. The system of claim 1, wherein the one or more processors are, individually or collectively, further configured to access the memory and execute the computer-executable instructions to simulate movement of the simulated movable object based on the transformed visual data (This is shown in Liu in figure 5 in images a1-a3 where movement is simulation of the simulate movable object (a UVA) based on the transformed visual data.  Also, please see Liu in section 4, 5th paragraph where they refer to “In Fig. 5, the three images in group a reflect the geometric distortion under different flight attitude” where the different flight attitude simulates the movement of the simulate movable object).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simulate movement of the simulated movable object based on the transformed visual data as taught by Liu with the system of Rozantsev in order to provide a large set of images for their training set for different vantage points (last paragraph in section 1 of Liu).


As per claim 5, Rozantsev alone does not explicitly teach the claimed limitations.
However, Rozantsev in combination with Liu teaches the claimed:
5. The system of claim 4, wherein the one or more processors are, individually or collectively, configured to access the memory and execute the computer-executable instructions to: receive at least one of map data of the virtual environment or state information of the simulated movable object; and simulate movement of the simulated movable object based on the at least one of the received map data or the received state information (Liu teaches of simulating movement of the simulated movable object in figure 5 in images a1-a3 by receiving state information including flight attitude, weather, and direction information, e.g. please see the right side in table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive state information for simulating movement of the simulated movable object as taught by Liu with the system of Rozantsev in order to provide a more varied and realistic set of images for their training set (in section 1, 1st and 2nd paragraphs of Liu).

As per claims 14 and 15, these claims are similar in scope to limitations recited in claims 4 and 5, respectively, and thus are rejected under the same rationale.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rozantsev in view of Kuffner, Jr. (Patent No. US 9,665,800).

As per claim 6, Rozantsev alone does not explicitly teach the claimed limitations.
However, Rozantsev in combination with Kuffner teaches the claimed:
6. The system of claim 1, wherein the one or more processors are, individually or collectively, configured to access the memory and execute the computer-executable instructions to transmit the transformed visual data to a processor of a physical movable object (Kuffner in col 10, lines 50-58 “The first computing device may determine the one or more virtual views, render the synthetic training images of the object, store information identifying the virtual views with the synthetic training images and send the synthetic training images and the stored information to the second computing device”.  Kuffner in figure 8 shows that the second computing device may include a processor 810 and Kuffner in col 16, lines 10-18 teaches that the second computing device 800 may be part of a physical movable object such as a cell phone or laptop.  The claimed feature is taught when Kuffner is combined with Rozantsev such that the synthetic training images in Kuffner correspond to transformed visual data (post-processed simulated training images) as taught by Rozantsev).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the synthetic training data to a processor of a physical movable object as taught by Kuffner with the system of Rozantsev in order to allow a secondary computer device such as a mobile phone or laptop to get access to this image training data.  This may be useful for the secondary computer device so that additional processing may be performed on the synthetic training data or so that the synthetic training data may be shared for needed access.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699